Citation Nr: 1010933	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-07 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for dysphagia.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to March 
1988 and from February 2003 to April 2004. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA), Regional Office 
(RO).  The RO assigned a noncompensable evaluation for 
dysphagia effective from April 18, 2004.

This case was initially before the Board in April 2008, and 
the Board denied the issue on appeal.  A Joint Motion to 
Vacate was filed with the United States Court of Appeals for 
Veterans Claims (Court) in June 2009.  The Joint Motion asked 
the Court to vacate and remand the Board's decision.  The 
Court granted the motion in June 2009 and the case has been 
returned to the Board.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran requests an initial compensable rating for his 
service-connected dysphagia.  Additional action must be taken 
before the Board can adjudicate this matter.

The Veteran received his most recent VA examination for 
dysphagia in September 2005.  The examiner noted dysphagia 
secondary to a left vellum droop at the vallecular level of 
the pharynx.  In July 2007, the Veteran submitted a letter 
stating that his service-connected dysphagia has worsened.   

Because the Veteran reports increased impairment due to his 
service-connected disability and the last VA examination was 
provided in 2005, an updated VA examination is needed to 
ascertain the current severity of the disability.  In the 
Joint Motion, the parties to the appeal agreed that the Board 
erred by failing to provide a new VA examination to the 
Veteran.  As such, the Board must remand this matter to the 
RO for additional development.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
nature, extent and severity of his 
dysphagia.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review.  A notation to 
the effect that this record review took 
place must be included in the report of 
the examination.  All appropriate tests 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should specifically address 
whether there is evidence of paralysis and 
whether there is evidence of associated 
impairment to the Veteran's voice, 
respiration, pharynx, stomach and heart.

2.  Thereafter, the Veteran's claim should 
be readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


